Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00476-CV

                          IN THE INTEREST OF A.R.M., a Child
                                      Appellant

                 From the 454th Judicial District Court, Medina County, Texas
                              Trial Court No. 19-11-26159-CV
                          Honorable Dennis Powell, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Counsel’s motion to withdraw is DENIED. It is ORDERED that no costs be
assessed against appellant in relation to this appeal because he qualifies as indigent.

       SIGNED April 27, 2022.


                                               _____________________________
                                               Irene Rios, Justice